UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                  17-CR-631-05 (PAE)
                       -v-
                                                                         ORDER
 MICHAEL ADJEI,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

        It is hereby ORDERED that, upon consent of the parties in this matter, the term of

supervised release for the defendant, Michael Adjei, is extended for six months from December

10, 2019 until June 10, 2020, with the same terms and special conditions of supervised release

currently in effect.


        SO ORDERED.


                                                           
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: December 9, 2019
       New York, New York
